UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                              No. 98-1632

                                 JACQUELINE C. SACHS , APPELLANT ,

                                                   V.


                                    HERSHEL W. GOBER,
                      ACTING SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                          On Appeal from the Board of Veterans' Appeals


                                     (Decided     July 27, 2000    )



        Hannah T. Carvey, of Oakton, Virginia, was on the brief for the appellant.

       Leigh A. Bradley, General Counsel; Ron Garvin, Assistant General Counsel; and Michael
A. Leonard, Deputy Assistant General Counsel, all of Washington, D.C., were on the brief for the
appellee.

        Before FARLEY, HOLDAWAY, and IVERS, Judges.

        IVERS, Judge: The appellant appeals a July 9, 1998, decision of the Board of Veterans'
Appeals (BVA or Board) that denied entitlement to service connection for the cause of the veteran's
death. Record (R.) at 3, 12. Both parties filed briefs and the veteran filed a reply to the Secretary's
brief. This appeal is timely, and the Court has jurisdiction over the case pursuant to section 7252(a)
of title 38, United States Code. For the reasons set forth below, the Court will affirm the Board's
decision in part, and vacate and remand in part.


                                               I. FACTS
        The veteran, Richard Sachs, served on active duty in the U.S. Army from December 2, 1941,
to August 15, 1946. R. at 140. Due to the incurrence of multiple combat-related injuries, in July
1947 the veteran was granted service connection for disabilities involving, inter alia, his right thigh,
right knee, right neck, right chest, right shoulder, right lower extremity residuals of a fractured femur,
and left chest. R. at 166. The regional office (RO) awarded a 100% disability rating, effective
August 16, 1946, to April 22, 1947, and an 80% evaluation from April 23, 1947. Id. In a
September 17, 1959, rating decision, the RO reduced the veteran's disability rating to 50%, effective
November 17, 1959. R. at 200. However, in a June 11, 1968, rating decision, the RO increased the
veteran's total rating to 70% disabling. R. at 278-79.
       On January 15, 1996, the veteran died. R. at 416. His death certificate was prepared by Dr.
Richard Beatty, who listed hepatocellular carcinoma as the immediate cause of death, and
hemochromatosis or hemosiderosis as conditions that led to the immediate cause.                     Id.
"Hepatocellular carcinoma" is defined as a "primary [cancer] of the liver cells." DORLAND 'S
ILLUSTRATED MEDICAL DICTIONARY 265-66 (28th ed. 1994) [hereinafter DORLAND 'S].
"Hemochromatosis" is a disorder that causes tissue damage and dysfunction to the liver (DORLAND 'S
at 747); whereas, "hemosiderosis" is defined as "a focal or general increase in tissue iron stores
without associated tissue damage. Cf. hemochromatosis" (DORLAND 'S at 751). Dr. Beatty also
listed diabetes mellitus, osteoarthritis, peripheral vascular disease, and thrombocytopenia as "[o]ther
significant conditions contributing to death but not resulting in the underlying cause." R. at 416.
"Thrombocytopenia" is a "decrease in the number of blood platelets." DORLAND 'S at 1707.
       On March 20, 1996, the appellant filed a claim for dependency and indemnity compensation
(DIC) for the cause of the veteran's death. R. at 429, 441-42. She argued that the "underlying causes
and significant conditions were [the] contributing, and aggravating factors in causing his death."
R. at 429. In support of her claim, the appellant submitted a March 11, 1996, statement from Dr.
Beatty who opined that the veteran's death was "at least in part contributed to by his chronic
debilitating condition." R. at 432. He stated, "Although [the veteran's service-connected disabilities]
were not directly responsible for his ultimate demise, I do believe that they played a significant role
in his ultimate death." Id. In a May 1, 1996, statement, Dr. Beatty added, "I do believe that the total
sum of his injuries he sustained while being in service did contribute to his death." R. at 459.
       During an August 6, 1996, hearing at the RO, the appellant testified that the medication that
the veteran received from a VA clinic "might have contributed to his death because it is [ ] known
[ ] to cause liver problems." R. at 495. The appellant referred to Feldene and Clinoril as medications
that the veteran had taken "a long time ago," which she also described as medications known to


                                                  2
cause liver problems. R. at 492.
       Following a hearing officer's January 23, 1997, denial of the appellant's claim, on August 8,
1997, the Board remanded the case with instructions that the RO obtain a medical opinion as to
whether any of the veteran's service-connected disabilities "contributed substantially or materially"
to the cause of his death (R. at 548) and to "make a specific request for the actual treatment records
of the veteran from Richard W. Beatty, M.D., dated from September 1994 to January 1996." Id.
       Upon remand, the RO obtained a medical opinion from Dr. Barbara Fleming. R. at 607-08.
Following a review of the claims folder, Dr. Fleming stated:
       It is not likely that any of the veteran's service-connected disabilities contributed
       substantially or materially to cause his death. It is not likely at all that any of his
       service-connected disorders aided or lent assistance to the production of death. It is
       not likely at all that any of his service-connected disabilities was causally related to
       his death. There is no reasonable basis in the medical evidence in the record to
       conclude that a service-connected condition was of any severity to have a material
       influence in accelerating his death.

R. at 608. Pursuant to the Board's remand instructions, the RO also attempted to obtain treatment
records from Dr. Beatty, but he did not respond. R. at 555.
       Following a February 2, 1998, Supplemental Statement of the Case that denied service
connection for the cause of the veteran's death (R. at 610-13), the Board rendered the decision here
on appeal. R. at 1-13.


                                          II. ANALYSIS
                                       A. 38 U.S.C. § 1310
       Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who
died from a service-connected disability. See Hanna v. Brown, 6 Vet.App. 507, 510 (1994). A
veteran's death will be considered service connected where a service-connected disability was either
the principal or a contributory cause of death. 38 C.F.R. § 3.312(a) (1996). A service-connected
disability is the principal cause of death when that disability, "singly or jointly with some other
condition, was the immediate or underlying cause of death or was etiologically related thereto."
38 C.F.R. § 3.312(b) (1996). To be a contributory cause of death, the disability must have
"contributed substantially or materially" to death, "combined to cause death," or "aided or lent

                                                  3
assistance to the production of death." 38 C.F.R. § 3.312(c) (1996).
       Determining whether the cause of the veteran's death is service connected is a finding of fact
reviewed under the "clearly erroneous" standard of review. See Swann v. Brown, 5 Vet.App. 229,
232 (1993). In determining whether a finding is clearly erroneous, "this Court is not permitted to
substitute its judgment for that of the BVA on issues of material fact; if there is a 'plausible basis'
in the record for the factual determinations of the BVA . . . [the Court] cannot overturn them."
Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990); 38 U.S.C. § 7261(a)(4).
       While the statements from Dr. Beatty submitted by the appellant in support of her claim were
sufficient to well ground her claim (R. at 432, 459), in an adjudication of the merits of the case the
Board determined that the weight of the evidence was against the appellant in light of Dr. Fleming's
opinion. R. at 8-12. There is a plausible basis in the record for this conclusion by the Board.
Moreover, the Board provided an adequate statement of the reasons or bases for its decision. In
doing so, the Board provided adequate reasons and bases for its decision. See Owens v. Brown,
7 Vet.App. 429, 433 (1995) ("It is not error for the BVA to favor the opinion of one competent
medical expert over that of another when the Board gives an adequate statement of reasons and
bases."); see also Wood v. Derwinski, 1 Vet.App. 190 (1991) (The Board, not the Court, has the duty
to assess the credibility and weight to be given to the evidence of record). It cannot be said to be
clearly erroneous.
                                      B. 38 U.S.C. § 1318(b)
       In Hix v. West, the Court determined that an appellant with a claim that was factually similar
to that of Mrs. Sachs may assert entitlement to an increase in DIC under a hypothetical determination
that the veteran was "entitled to" a total disability rating for at least eight years immediately
preceding his death. Hix, 12 Vet.App. 138, 141 (1999); see 38 U.S.C. § 1311(a)(2). Pursuant to
section 1311(a)(2), DIC is increased "in the case of the death of a veteran who at the time of death
was in receipt of or was entitled to receive . . . compensation for a service-connected disability that
was rated totally disabling for a continuous period of at least eight years immediately preceding
death." Hix resolves the meaning of the language "or was entitled to receive" by comparing it to the
history of subsection (b) of section 1318 of title 38, United States Code, which allows DIC even
though the veteran's service-connected disability did not cause his death. Section 1318(b) uses the


                                                  4
same language and only differs from section 1311(a)(2) in that it allows for two alternative minimum
time periods for the total disability rating. The Court determined that section 1318(b) "entitles the
claimant to obtain a determination of whether the deceased veteran, prior to death, hypothetically
would have been entitled to receive an award of service connection so as to qualify under that
statute." Hix, 12 Vet.App. at 141; see also Wingo v. West, 11 Vet.App. 307, 311 (1998); Carpenter
v. Gober, 11 Vet.App. 140, 145-46 (1998); Green v. Brown, 10 Vet.App. 111, 118-19 (1997).
        However, in its decision in Cole v. West, 13 Vet.App. 268 (1999), the Court analyzed
whether it would have jurisdiction over a section 1318 DIC claim that had not been first adjudicated
by the Board. In that case, the Court concluded that the appellant's reference to the "10 year
presumptive rule," coupled with her representative's argument that VA failed to consider the
"presumptive DIC" provisions, conferred jurisdiction. Id. at 274-75. In the instant case, unlike the
widow in Cole, the appellant did not argue to the Board that, pursuant to section 1318, the veteran
was entitled to a total disability rating prior to death. Furthermore, there is no RO decision, no
jurisdiction-conferring Notice of Disagreement, and no final Board decision as to that issue. Thus,
the Court lacks jurisdiction to consider appellant's argument. See Lyon v. Brown, 5 Vet.App. 507
(1993) (The Court dismissed for lack of jurisdiction where the appellant failed to file an NOD as to
a section 1318 DIC claim); Ledford v. West, 136 F.3d 776, 779 (Fed. Cir. 1998).
                                            C. Medication
        A claim for DIC is a new claim; therefore, like any other claim for service-connected
benefits, a DIC claim must be well grounded. See Darby v. Brown, 10 Vet.App. 243, 245 (1997);
Johnson v. Brown, 8 Vet.App. 423, 426 (1995); 38 U.S.C. § 5107(a). The Board's determination of
whether a claim is well grounded is a matter of law that this Court reviews de novo. Hensley
v. West, __F. 3d__, __, No. 99-7029, slip op. at 15 (Fed. Cir. May 12, 2000) (explaining this Court's
de novo review authority); Grivois v. Brown, 6 Vet.App. 136, 139 (1994). However, in its recent
decision in Schroeder v. West, __F.2d__, __, No. 99-7103, slip op. at 10 (Fed. Cir. May 18, 2000),
the United States Court of Appeals for the Federal Circuit (CAFC) held that, once a veteran has
established a well-grounded claim for a current disability due to a service-incurred disability, the
Secretary has a duty to assist pursuant to section 5107(a) of title 38, United States Code. The
Secretary's duty includes the "investigation of all possible in-service causes of that current disability,


                                                    5
including those unknown to the veteran." Schroeder, __F.2d at __, slip op. at 10.
       In this case, the appellant seeks service connection for the cause of the veteran's death. She
argues that the medication taken by the veteran for his service-connected disabilities contributed to
the deterioration of his health. Appellant's Brief at 19-20. While the appellant's argument, standing
alone, is not sufficient to well ground her claim due to a lack of supportive evidence, the Board, in
its decision here on appeal, determined that the appellant's claim for DIC is well grounded pursuant
to section 5107(a). The Court agrees. Since her section 1310 claim and medication theory are based
upon the same disability (the veteran's death), the appellant was entitled to VA assistance in
developing all theories related to the cause of the veteran's death. Schroeder, supra. Therefore,
remand of the matter is necessary for further development and adjudication of the appellant's
medication theory.
       In her brief, the appellant argues that, because the medical treatise evidence "demonstrates
a plausible relationship between her husband's death from a liver cancer and his military service,"
her claim should be given the benefit of the doubt, "as required by law." Appellant's Br. at 21.
However, the benefit of the doubt doctrine is only applicable after the appellant has met the initial
burden of submitting a well-grounded claim. Gilbert, 1 Vet.App. at 55. Once this initial burden is
met, the Secretary has a duty to assist in developing facts pertinent to the claim. Murphy
v. Derwinski, 1 Vet.App. 78, 81-82 (1990). It is only after all of the evidence is assembled that the
Secretary is able to make a determination as to whether the evidence is in equipoise. Gilbert, supra.
Since application of the CAFC's decision in Schroeder serves to well ground the appellant's
medication theory, upon remand, the Secretary will gather relevant evidence pursuant to his statutory
duty to assist and the Board will determine whether, at that point, the evidence of record is in
equipoise. Id. If so, the benefit-of-the-doubt doctrine must be applied and the Board must find in
the appellant's favor. Upon readjudication, the Board is directed to review the medical treatise
evidence submitted by the appellant, and, if appropriate, seek an independent medical opinion as to
whether a causal link exists between medications taken by the veteran and his death.




                                       III. CONCLUSION


                                                 6
       After consideration of the appellant's briefs, the Secretary's brief and response, and a review
of the record, the Court holds that the appellant has not demonstrated that the Board committed
either legal or factual error which would warrant reversal or remand with respect to the veteran's
sections 1310 and 1318(b) claims. The Court is also satisfied that, as to those claims, the Board
decision fulfills the "reasons or bases" requirements of 38 U.S.C. § 7104(d)(1). See Gilbert, supra.
With respect to the appellant's claim under 38 U.S.C. § 1318(b), the appeal is DISMISSED for lack
of jurisdiction. As for the appellant's theory that the veteran's medications caused his death, remand
of the matter is necessary. Therefore, the June 11, 1997, Board decision is AFFIRMED in part and
VACATED in part and a matter is REMANDED for reasons consistent with this opinion.




                                                  7